Title: William DuVal to Thomas Jefferson, 7 May 1813
From: DuVal, William
To: Jefferson, Thomas


          Dear Sir Richmond May 7th 1813
          I received your favor of the 20th of April last in which you express a desire to obtain from the Henderson Family a conveyance for the Land you bought of them under a Contract made by
			 their mother and Guardianwh; that you want some Friend in that Kentucky to act for you & obtain a Title—My Son William P. DuVal lives in Bairds Town, about Forty Five Miles from Shelbyville. It would afford him Pleasure to render you any Service in his Power. I expect he will be at my House (in a Week) on his way to congress. How long he may be detained there is uncertain—He will write to you—
          I have a Brother by Affinity, Colo Christopher Greenup, who lives in Frankfort, about Fifteen Miles from Shelbyville, who would chearfully, I do believe, render you any Service in his Power. You may recollect him, he was in Congress
			 about the time you were first called to represent the Nation as their
			 Chief
			 Magistrate. I have often heard him speak of you in Terms, which expressed his sincere Attachment for you—I was at his House in Frankfort in 1787. he then was Governour of that State, he was then your warm Friend. He was a Man of diligence & well acquainted with writing Deeds &c—If
			 you write to him, I think it would afford him Pleasure to serve you—Mr Hawkins who lives near Lexington has promised to call at Monticello & deliver your Letter to Mr Greenup
          I have had the satisfaction of knowing you for near half an Century The Lord has preserved you to be a blessing to your Country and the Friend of Liberty and of Virtue.
          May that gracious God direct us and preserve in us in our Journey Thro’ Life—We know from Experience, that to love God and m Man, are the two great Commandments, which afford that inward Peace, and tranquility, which The World cannot give, or take from us—
          With the Highest Respect & Esteem
          I am Dr sir Yr. mo. obt ServtWilliam DuVal
        